 
Exhibit 10.14
 

--------------------------------------------------------------------------------

 
Amendment N°3
 
TO
 
AMENDED AND RESTATED
 
CONTRACT N° GINC-C-06-0300
 
By and Between.
 
GLOBALSTAR, INC.
 
and
 
THALES ALENIA SPACE FRANCE
   
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT N° 3 TO THE CONTRACT GINC-C-06- 0300 BETWEEN GLOBALSTAR, INC.
AND THALES
ALENIA SPACE FRANCE
     

 
This Amendment N°3 to the Amended & Restated Contract signed on June 3, 2009,
referenced GINC-C-06-0300 is made between Thales Alenia Space France, a Company
organised and existing under the laws of France, having its registered office at
26 avenue Jean Francois Champollion 31100 Toulouse — FRANCE ("Contractor") and
Globalstar, Inc., a Delaware corporation with offices at 461 South Milpitas
Blvd., Milpitas, California 95035, U.S.A. ("Purchaser").
 
The Purchaser and the Contractor being hereinafter individually referred to as a
"Party" or collectively as the "Parties".
 
Recitals
 
Whereas, the Purchaser and the Contractor signed an Amended and Restated
Contract on June 3, 2009, for the procurement of forty eight (48) satellites and
other Deliverable Items and related services for the Construction of the
Globalstar Satellites for the Second Generation Constellation ; and
 
Whereas; pursuant to the provisions of Article 32 of the Contract, the Purchaser
and the Contractor have agreed to sign an Amendment N° 1 to the Amended and
Restated Contract on January 18, 2010 for the purpose of postponing certain
dates including shifting the contractual PSR dates according to the effective
date of the first draw down under the Export Credit Facility which occurred on
July 1st 2009 instead of June 5th 2009, as initially foreseen; and
 
Whereas, following an earthquake in Italy on April 2009 affecting Contractor's
Facilities in l'Aquila (the "Event"), the Parties have agreed to sign an
Amendment N° 2 to the Amended & Restated Contract on January 18, 2010 for the
purpose to include the impact of the Event on the Delivery Schedule taking into
account the corresponding Excusable Delays and to modify the contractual Payment
Plan in order to reflect in it the current estimation of the impact of the Event
on the Delivery Schedule ; and
 
Whereas, as set forth in Article 16(D), the Parties hereby agree to modify
certain provisions of the Amended and Restated Contract and its Exhibits in
order to integrate the flow-down requirements of the Launch Services Ageement
applicable to Contractor regarding allocations of risk, waivers of subrogation,
indemnifications and inter-party waivers of liability involved in Launch
Operations;
 
THEREFORE, THE PARTIES AGREE TO THE FOLLOWING:
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT N° 3 TO THE CONTRACT GINC-C-06- 0300 BETWEEN GLOBALSTAR, INC.
AND THALES
ALENIA SPACE FRANCE
     

 
The following, provisions of the Amended and Restated Contract are added or
amended as follows:
 
1.1
Article 1. Definitions.

 
The following definitions are added to the Contract:
 
-
"Associated Services" means the supplementary launch services specified in
Launch Services Agreement.

 
-
"Launch Campaign" means, with respect to each launch, the period beginning from
the date of arrival of individuals of Purchaser or Purchaser's contractors,
subcontractors and suppliers at any tier or Purchaser Ground Support Equipment
(GSE) to the Launch Site or from the date on which Purchaser begins autonomous
operations on the Satellite, whichever is earlier, until the date on which
Purchaser completes placement of all Purchaser GSE into a stand-by or storage
phase condition or until the date on which all Purchaser GSE is removed from the
Launch Site

 
-
"Launch Mission" means the mission assigned to the Launch Vehicle as defmed in
Launch Services Agreement.

 
The following definitions in the Contract are modified as follow's:
 
- "Launch Services Provider" or "Launch Agency" shall mean each company with
whom Purchaser contracts for the launch of one or more Spacecraft.
 
- "Launch Site" shall generally mean each launch facility provided by a; Launch
Services Provider, including all buildings and testing, storage and other
facilities thereon. For the 24 first Spacecraft to be launched, it shall mean
the SOYUZ launch complex at the GUIANA Space Center (CSG) in. Kourou, French
Guiana, or the SOYUZ launch complex at the Baikonur Space Center (BSC), in
Baikonur, Kazakhstan, including all their facilities and equipment depending on
the launch site selected by ARIANESPACE in accordance with Launch Services
Agreement signed between the Purchaser and ARIANESPACE.
 
-
"Launch Vehicle" shall generally mean each vehicle provided by the Launch
Services Providers on which one or more Spacecraft are to be launched. The List
of possible Launch Vehicles is included in section 1.1 of Exhibit A. For the 24
first Spacecraft to be launched, it shall mean a vehicle belonging to the SOYUZ
launch vehicle family chosen by ARIANESPACE, to perform the Launch Mission as
defined in. the Launch Services Agreement signed between the Purchaser and
ARIANESPACE.

 
1.2 
Article 34 General Provisions.

 
Paragraph (H) is added as follows:
 
(H) Launch Services Agreement (LSA) flow-down
 
For the purposes of this Section (H):
(i) Contractor is not considered a contractor, subcontractor or supplier of
Purchaser; and
 
(ii) the terms "Launch Services", "Associated Services", "Launch Agency",
"Launch Vehicle", "Satellite", "Launch Site", "Launch Campaign" and "Intentional
Ignition" are as defined in the Launch Services Agreement signed between the
Purchaser and ARIANESPACE.
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT N° 3 TO THE CONTRACT GINC-C-06- 0300 BETWEEN GLOBALSTAR, INC.
AND THALES
ALEN1A SPACE FRANCE
     

 
Each Party shall bear any and all loss or damage to property and any bodily
injury (including death) and all direct and indirect consequences of such loss,
damage or bodily injury (including death) which it or its contractors and
subcontractors at any tier, including suppliers of any kind, that are involved
in the performance of this Contract (such respective contractors and
subcontractors, hereinafter referred to in this Section (H) as "Associated
Suppliers"), and in the case of Purchaser, the Launch Agency and the Launch
Agency's Associates (as defined below) may sustain, directly or indirectly,
arising out of or involved in the provision of the Launch Services or Associated
Services or Services (as defined this Contract) performed under or related to
performance of this Contract. Furthermore, there shall be no liability of the
Launch Agency or the Launch Agency's Associates (as defined below) for any loss
or damage to Contractor or Purchaser or their respective Associated Suppliers
resulting from the intentional destruction of the Launch Vehicle(s) or
Satellite(s) in furtherance of Launch Site safety measures.
 
Each Party hereby irrevocably agrees to be bound by a no-fault, no-subrogation
inter-party waiver of liability and related indemnity provisions and waives the
right to make any claims or to initiate any proceedings whether judicial,
arbitral, or administrative on account of any loss, damage or bodily injury
(including death) against the other Party or that Party's Associated Suppliers,
the Launch Agency and the Launch Agency's Associates (as defined below) arising
out of or relating to the provision of Launch. Services or Associated Services
or Services (as defined in this Contract) performed under or related to
performance of this Contract for any reason whatsoever (the foregoing waiver and
indemnity referred to in this Section (H) as the "Inter-party Waiver").
 
Contractor acknowledges that Purchaser has entered into an LSA entitled LAUNCH
SERVICES AGREEMENT FOR THE LAUNCHING INTO LOW EARTH ORBIT OF THE GLOBALSTAR
SATELLITES BY THE SOYUZ LAUNCH VEHICLE with ARIANESPACE (the "Launch. Agency"),
a company organized under the laws of France, effective 5 September 2007. For
purposes of this Section (H), the Launch Agency's Associates (as such term is
used in this Section (H)) shall include, without limitation, any of the Launch
Agency's employees, officers or agents and any of the Launch Agency's suppliers,
contractors and subcontractors at any tier.
 
Inter-party Waiver of Liability and Indemnification
Each Party shall take all necessary and reasonable steps to prevent or cause the
withdrawal of claims for loss, damage or bodily injury (including death) by any
of its Associated Suppliers, and in the case of Purchaser the Launch Agency and
the Launch Agency's Associates, that is within the scope of the Inter-party
Waiver of Liability and Indemnification. Each Party shall require its Associated
Suppliers, and in the case of Purchaser the Launch Agency, to agree to a no
fault, no subrogation Inter-party Waiver of Liability and Indemnity for loss,
damage or bodily injury (including death) that it or its respective contractors
and subcontractors at any tier may sustain that is identical to the Parties'
respective undertakings under this Section (II).
 
Each Party shall indemnify and hold harmless the other Party and/or its
Associated Suppliers, and in the case of Purchaser the Launch Agency and the
Launch Agency's Associates, from and against any claim made by the indemnifying
Party and/or any of its respective Associated Suppliers, and in the case of the
Purchaser the Launch Agency and the Launch Agency's Associates, that is within
the scope of the Inter-party Waiver, or by any insurer(s) identified below,
resulting from the failure of the indemnifying. Party to waive any liability
against, or to cause any other person the indemnifying Party is obligated to
cause to waive any liability against, the Launch Agency and the Launch Agency's
associates or the other Party and/or its Associated Suppliers as required under
this Section (H).
 
Waiver of Subrogation
The Parties shall use reasonable efforts to obtain from their respective
insurers, and shall require their respective. Associated Suppliers (and their
respective contractors and subcontractors) that are involved in the performance
of this Contract or the LSA, and in the case of Purchaser the Launch Agency and
the Launch Agency's Associates, to use reasonable efforts to obtain from their
respective insurers an express waiver of such insurers' rights of subrogation
with respect to any and all claims that have been waived pursuant to this
Section (H).
 
Survival of Obligations
The provisions of this Section (H) shall survive and remain in full force and
effect, notwithstanding the expiration or termination of this Contract.
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT N° 4 TO THE CONTRACT GINC-C-06- 0300 BETWEEN GLOBALSTAR, INC.
AND THALES
ALEN1A SPACE FRANCE
     

 
Third Party Liability Insurance
With respect to third party liability for death or bodily injury or for the loss
or damage to property that may be sustained, and any consequences thereof
resulting from, or arising in connection with the performance of the Launch
Services for the Satellites, Purchaser shall use reasonable efforts to require
the Launch Agency to include Contractor and its Associated Suppliers as
additional insureds under the third party liability insurance policy that is
provided or required to be provided by or through the Launch Agency under the
LSA.
 
For the Launch Services provided under LSA, Purchaser represents that the LSA
requires that Launch Agency shall take out an insurance policy at no cost to
Purchaser or Contractor, to protect itself, Purchaser, Contractor and their
respective Associated Suppliers against liability for property loss or damage
and bodily injury (including death) that third parties may sustain and that is
caused by activities of Purchaser, Contractor and/or their respective Associated
Suppliers and/or the Launch Agency, and the Launch Agency's Associates within
the Launch Site Such insurance shall be in the amount of Sixty Million United
States Dollars (US $60,000,000), and shall come into effect as of the beginning
of the Launch Campaign and last until its end Purchaser further represents that
the LSA requires that Launch Agency shall take out an insurance policy at no
cost to Purchaser or Contractor to protect itself, Purchaser and Contractor and
their respective Associated Suppliers against liability for property loss or
damage and bodily injury (including death) that third parties may sustain and
that is caused by the Launch Vehicle(s), and/or the Satellite(s), and/or their
components or any part thereof. Such insurance shall be in the amount of One
Hundred Million United States Dollars (US $100,000,000), and shall come into
effect as of Intentional Ignition and shall be maintained for a period of the
lesser of twelve (12) months or so long as all or any part of the Launch
Vehicle, and/or the Satellite(s), and/or their components remain in orbit.
 
Applicable Law
Notwithstanding the provisions of Section (E) of Article 34 hereof, with respect
to choice of law, in the event of any legal dispute arising between the Parties
regarding the Inter-party Waiver of Liability and Indemnification undertaken
pursuant to this Section (H), which dispute includes claims made by or against
the Launch Agency or the Launch Agency's Associates, the provisions of this
Section (H) shall be subject to interpretation in conformity with the choice of
law set forth in the LSA, which is French law.
 
1.3                                             All of the terms, covenants and
conditions of the Contract as may already have been amended shall remain in full
force and effect except to the extent the same have been expressly amended or
modified by the terms of this Amendment N°3.
 
1.4                                              All capitalized terms not
otherwise defined in this Amendment N°3 shall have the meanings for such terms
as set forth in the Contract.
 
Execution
 
In witness whereof, the Parties have duly executed this Contract Amendment.


Globalstar, Inc.
Thales Alenia Space France
By: /s/ Paul Rosati
By: /s/ Le Bourlout Isabelle
Name: Paul Rosati
Name: Le Bourlout Isabelle
Title: Contracts Manager
Title: Director Contract Office
Date: 23 August 2010
Date: 23 August 2010


 
 
 

--------------------------------------------------------------------------------

 